Citation Nr: 0109276	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99 - 06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for sarcoidosis.

Entitlement to service connection for an acquired psychiatric 
disability, diagnosed as a dysthymic disorder.  

Entitlement to service connection for presbyopia and blurred 
vision, claimed as due to undiagnosed illness.  

Entitlement to service connection for ear, nose and throat 
trouble, claimed as due to undiagnosed illness.  

Entitlement to service connection for numbness of the right 
side and lower extremity, claimed as due to undiagnosed 
illness.  

Entitlement to service connection for memory loss and poor 
sleep, claimed as due to undiagnosed illness.  

Entitlement to service connection for stomach trouble 
manifested by nausea, claimed as due to undiagnosed illness.  

Entitlement to an effective date prior to December 12, 1994, 
for the grant of service connection for migraine headaches 
and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970, but had no service in the Republic of Vietnam.  
He also served on active duty from November 1990 to July 
1991, including service from December 1990 to April 1991 in 
the Southwest Asia theater of operations during Operations 
Desert Shield/Desert Storm.  The veteran has denied combat 
service while serving in the Southwest Asia theater of 
operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

REMAND

At his personal hearing held before an RO Hearing Officer in 
July 1998, the issues on appeal were clarified and stated as 
claims for direct service connection for depression 
(dysthymia); for sarcoidosis; for migraine headaches; for 
hypertension, including symptoms of dizziness, sweating, and 
dizzy spells; and for a skin disorder diagnosed as tinea 
versicolor.  The claims for service connection for presbyopia 
and blurred vision, for ear, nose and throat trouble, for 
numbness of the right side and right lower extremity, and for 
memory loss were each identified as due to 
undiagnosed illness stemming from the veteran's service in 
Southwest Asia during the Persian Gulf War.  Further, medical 
opinions obtained from the VA Chief Public Health and 
Environmental Hazards Officer and the Director, Compensation 
and Pension Service, indicated that memory loss and poor 
sleep were not associated with sarcoidosis, and instructed 
the RO to address those issues as symptoms of his diagnosed 
psychiatric disability or as due to undiagnosed illness.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
the reasons stated, a remand is required.  

The record shows that the appellant's claim of entitlement to 
service connection for an acquired psychiatric disability, 
claimed as dysthymic disorder, and numerous other issues 
shown on the title page of this decision, were denied as not 
well-grounded.  The RO must comply with all notification or 
development actions required under the VCAA, and those claims 
should then be readjudicated on the merits.  The RO must be 
mindful of the provisions of  38 U.S.C.A. § 5103A(a) through 
(d), including the provision of a medical examination and 
obtaining a medical opinion, unless "no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement."  This law must be applied to 
all pending issues.  

The RO should request the veteran's DA-20 and 201 file for 
his first period of active service from the National 
Personnel Records Center (NPRC).  The RO should ask U.S. Army 
Reserve Personnel Center (ARPERCEN) to make a further search 
for any service administrative records (DA-20 and 201 file) 
for the veteran's period of active service from November 1990 
to July 1991, including his service from December 1990 to 
April 1991 in the Southwest Asia theater of operations during 
Operations Desert Shield/Desert Storm.  The RO should seek to 
obtain any operational history of the 148th Evacuation 
Hospital, Little Rock, Arkansas 72204, during the Persian 
Gulf War from that unit.  

The record shows that a rating decision of February 2000 
granted service connection for interstitial nephritis, 
claimed as a kidney condition; increased the evaluation for 
the veteran's service-connected hypertension from 10 percent 
to 30 percent disabling; granted entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities; and granted basic eligibility for 
Dependent's Educational Assistance benefits under the 
provisions of 38 U.S.C.A. Chapter 35 (West 1991).  

A Supplemental Statement of the Case was issued in February 
2000 addressing the ongoing issues of service connection for 
sarcoidosis, for presbyopia and blurred vision as due to 
undiagnosed illness, for ear, nose, and throat trouble as due 
to undiagnosed illness, for numbness of the right side and 
lower extremity as due to undiagnosed illness, for memory 
loss as due to undiagnosed illness, for stomach trouble 
manifested by nausea as due to undiagnosed illness, and for 
an earlier effective date for the grant of service connection 
for migraine headaches and hypertension.  

However, in the Statement of Accredited Representative in 
Appealed Case, filed January 9, 2001, the issue on appeal was 
identified as service connection for post-traumatic stress 
disorder (PTSD), despite the absence of a Notice of 
Disagreement with the April 2000 denial of that claim.  The 
appellant's case was transferred to the Board on January 10, 
2001.  Thereafter, the veteran failed to report for a 
scheduled VA videoconference hearing scheduled to be held at 
the VA Regional Office, North Little Rock, Arkansas, on 
January 23, 2001.  An Informal Hearing Presentation submitted 
by the veteran's National Service Office representative on 
March 15, 2001, identified the issue on appeal as entitlement 
to service connection for an acquired psychiatric disability, 
diagnosed as a dysthymic disorder.  The Board notes that the 
denial of the veteran's claim for service connection for PTSD 
has not been appealed, and is not currently in appellate 
status.

In view of the above-cited matters, the Board finds that a 
Remand is warranted for clarification of the issues on 
appeal.  When that action has been completed, the RO should 
review the issues that the claimant elects to pursue, fully 
comply with the notice and duty to assist provisions 
contained in the VCAA, and readjudicate those issues on the 
merits.  To that end, the RO should obtain any necessary VA 
specialist medical examinations and medical opinions.  Full 
compliance with the directions contained in the medical 
opinions obtained from the VA Chief Public Health and 
Environmental Hazards Officer and the instructions of the 
Director, Compensation and Pension Service, is required.  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify the issues that he elects to 
pursue on appeal, and to provide that 
information to the RO in writing.  Upon 
receipt of the requested information, the 
RO must review the designated issues, and 
fully comply with the notice and duty to 
assist provisions contained in the newly 
enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

2.  The RO should request the veteran's 
DA-20 and 201 file for his first period 
of active service from the National 
Personnel Records Center (NPRC).  The RO 
should ask U.S. Army Reserve Personnel 
Center (ARPERCEN) to make a further 
search for any service administrative 
records (DA-20 and 201 file) for the 
veteran's period of active service from 
November 1990 to July 1991, including his 
service from December 1990 to April 1991 
in the Southwest Asia theater of 
operations during Operations Desert 
Shield/Desert Storm.  The RO should seek 
to obtain any operational history of the 
148th Evacuation Hospital, Little Rock, 
Arkansas 72204, during the Persian Gulf 
War from that unit.

3.  The RO should review the medical 
record and schedule any additional VA 
specialist medical examinations and 
obtain any medical opinions required to 
fully develop the issues remaining in 
appellate status, particularly with 
respect to those issues which have 
previously been denied as not well-
grounded.  

4.  When all additional notification or 
development actions required under the 
VCAA have been completed and documented 
in the claims folder, including obtaining 
any additional VA medical examinations or 
opinions, the RO must adjudicate the 
issues on appeal on the merits, taking 
into consideration any additional 
evidence obtained.  In particular, full 
compliance with the directions contained 
in the medical opinions obtained from the 
VA Chief Public Health and Environmental 
Hazards Officer and the instructions of 
the Director, Compensation and Pension 
Service, is required.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit(s) sought on appeal remain denied, the 
appellant and his representative should be provided a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim(s) 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue(s) currently on appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




